Proceeding pursuant to CPLR article 78 to review a determination of the respondent State Commissioner of Social Services, dated November 19, 1979 and made after a statutory fair hearing, which affirmed a determination of the local agency to discontinue petitioner’s grant of public assistance in the category of home relief for a period of 90 days as a result of her failure to comply with certain of the Commissioner’s regulations regarding the certification of employables (18 NYCRR 385.5 [b]; 385.8 [b]). Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The determination of the State commissioner, upholding sanctions imposed on petitioner pursuant to subdivision (b) of section 385.7 (now § 385.8, subd [b]) of the regulations, is supported by substantial evidence appearing on the record considered as a whole (see Matter of Tillman v Fahey, 73 AD2d 980, affd 53 NY2d 815). Gulotta, J. P., Thompson, Brown and Niehoff, JJ., concur.